          Case 3:16-md-02741-VC Document 8297 Filed 12/09/19 Page 1 of 2




 1 HOLLINGSWORTH LLP
   Joe G. Hollingsworth (pro hac vice)
 2 Eric G. Lasker (pro hac vice)
   1350 I Street, N.W.
 3 Washington, DC 20005
   Telephone: (202) 898-5800
 4 Facsimile: (202) 682-1639
   Email:       jhollingsworth@hollingsworthllp.com
 5              elasker@hollingsworthllp.com
 6 Attorneys for Defendant
   MONSANTO COMPANY
 7

 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10 IN RE: ROUNDUP PRODUCTS                               MDL No. 2741
   LIABILITY LITIGATION
11                                                       Case No. 3:16-md-02741-VC

12 This document relates to:

13 Maurice Wigglesworth
   v. Monsanto Co.,
14 Case No. 3:19-cv-07864-VC

15                              MONSANTO COMPANY’S
                   CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
16

17          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

18 associations of persons, firms, partnerships, corporations (including parent corporations) or other

19 entities (i) have a financial interest in the subject matter in controversy or in a party to the

20 proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

21 substantially affected by the outcome of this proceeding:

22          Defendant Monsanto Company is an indirect, wholly-owned subsidiary of Bayer AG, so
23          Bayer AG has a financial interest in a party to the proceeding.
24

25

26

27

28                                    1
     MONSANTO COMPANY’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                     3:16-md-02741-VC & 3:19-cv-07864-VC
       Case 3:16-md-02741-VC Document 8297 Filed 12/09/19 Page 2 of 2




 1 DATED: December 9, 2019               Respectfully submitted,

 2
                                         /s/ Joe G. Hollingsworth
 3                                       Joe G. Hollingsworth (pro hac vice)
                                         (jhollingsworth@hollingsworthllp.com)
 4                                       Eric G. Lasker (pro hac vice)
                                         (elasker@hollingsworthllp.com)
 5                                       HOLLINGSWORTH LLP
                                         1350 I Street, N.W.
 6                                       Washington, DC 20005
                                         Telephone: (202) 898-5800
 7                                       Facsimile: (202) 682-1639

 8                                       Attorneys for Defendant
                                         MONSANTO COMPANY
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    2
     MONSANTO COMPANY’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                     3:16-md-02741-VC & 3:19-cv-07864-VC
